Citation Nr: 1210264	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  05-21 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Whether severance of entitlement to nonservice-connected disability pension base on clear and unmistakable error was warranted, to include entitlement to restoration of such benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from February 1991 to October 1992. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of June 2003 and July 2007of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The first action denied entitlement to service connection for bilateral hearing loss and tinnitus, and denied the appellant's request to reopen his claim involving service connection and a psychiatric disorder.  The July 2007 administrative decision severed entitlement to a nonservice-connected pension.  

In November 2007, the Board remanded the claim for the purpose of conducting a Board hearing.  Said hearing occurred in January 2009 via a videoconference.  At that hearing, the appellant provided testimony on the following issues:

1.  Whether new and material evidence has been received to reopen the appellant's claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Whether severance of entitlement to nonservice-connected disability pension base on clear and unmistakable error was warranted, to include entitlement to restoration of such benefits.

A transcript of the hearing was made and has been included in the claims folder for review.  

On February 11 and 12, 2009, the Board received additional evidence from the appellant.  This evidence had not been reviewed by the agency of original jurisdiction.  However, the Veteran included a written waiver of this procedural right with the evidence received on February 11, 2009.  38 C.F.R. §§ 19.37, 20.1304 (2008).  Although a waiver was not included with the evidence received on February 12, 2009, this evidence as well as the evidence received on February 11, 2009, were duplicative of evidence already in the file, and, as such, a remand for a waiver was unnecessary.  Thus, the Board considered the newly submitted evidence in the first instance.

Following a review of the claim, the Board, in March 2009, issued a Decision/Remand with respect to the four issues listed above.  In that action, the Board denied the appellant's claim for entitlement to service connection for tinnitus.  Additionally, the Board reopened and remanded the claim involving a psychiatric disorder.  The remaining two issues were remanded to the Appeals Management Center (AMC) (in Washington, DC) for the purpose of obtaining additional information.  

The record reflects that in a rating action dated January 2011, the RO granted service connection for a bipolar disorder.  A 100 percent disability rating was awarded and an effective date of September 19, 2000, was assigned.  This is a total grant of benefits requested and as such, this issue is no longer before the Board.  The remaining two issues have since been returned to the Board for appellant review.  

Upon reviewing the development since March 2009, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The RO/AMC was tasked by the Board to obtain additional evidence with respect to both issues remaining on appeal, and it has done so.  The results of that request have been included in the claims folder for review.  The results were returned to the RO/AMC which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Based on the foregoing, the Board finds that the RO/AMC substantially complied with the mandates of the Board's most recent Decision/Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record. 


FINDINGS OF FACT

1.  When the appellant entered onto active duty, it was determined that he was suffering from bilateral hearing loss.

2.  Prior to the appellant's discharge from service, he underwent a service audiological examination that mirrored the audiological results when he entered onto active duty.

3.  The appellant now suffers from bilateral hearing loss.  

4.  Medical evidence suggesting that the appellant's pre-existing service bilateral hearing loss was aggravated or made worse by his military service has not been presented.

5.  Medical evidence etiologically linking the appellant's current hearing loss with his military service has not been presented.  

6.  In August 1997, the appellant was awarded a nonservice-connected pension, effective October 30, 1995.  

7.  During a review of the appellant's claims folder, it was discovered that although the appellant had been awarded a nonservice-connected pension, he did not possess the requisite time in service that would make him eligible for such a pension.  

8.  The appellant served on active duty from February 12, 1991, to October 26, 1992, when he was given a general discharge with a total service of one year, eight months, and fourteen days of active duty service.  Additionally, the appellant's Armed Forces of the United States Report of Transfer or Discharge (the DD Form 214) shows that he had no prior active or inactive duty service.

9.  The appellant did not complete his full term of enlistment.  Prior to his end-of-enlistment, he was discharged from the US Army for unsatisfactory performance.  He was discharged pursuant to separation authority, Army Regulation 625-200, Chapter 13, and assigned a re-enlistment code that would have prevented his return to service.  

10.  The appellant was not discharged or released from service pursuant to 38 U.S.C. §§ 1171 or 1173 (early out or hardship discharge); he was not discharged for a disability adjudged to be service-connected; at the time of discharge, he was not adjudged as having a service-connected disability; and, when the appellant was originally granted a nonservice-connected pension, he was not adjudged as having a service-connected disorder.  


CONCLUSIONS OF LAW

1.  The appellant's bilateral hearing loss was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of the appellant's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2.  Prior to September 19, 2000, the appellant's active service did not meet the threshold eligibility requirements for nonservice-connected pension purposes.  38 U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.12a, 3.203, 3.314 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on the appellant's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection - Bilateral Hearing Loss

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the agency of original jurisdiction (AOJ) has satisfied the duty to assist as required by the VCAA with respect to the service connection issue now before the Board.  VA satisfied its duty to notify by means of numerous letters that have been sent to the appellant from the AOJ and the AMC since the start of this appeal.  These letters have informed the appellant of what evidence was required to substantiate the claim for service connection and of the appellant's, and VA's, respective duties for obtaining evidence or providing information.  The record further indicates that the appellant's service treatment records, VA medical records, private medical treatment records, Social Security Administration (SSA) records, and VA examination reports are all of record.  The Board would specifically note that the letters sent to the appellant specifically requested any information concerning any treatment, including the providing of hearing aids, for his hearing loss.  As such, the Board finds that there is no outstanding evidence that should be obtained. 

The Board recognizes that the VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The record reflects that an examination of the appellant's hearing loss was performed in June 2009.  The examination involved a review of the claims file, a thorough examination of the appellant, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim involving hearing loss.

Moreover, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  The record shows that the appellant did avail himself of this opportunity and provided testimony before the undersigned Veterans Law Judge in January 2009.  During that hearing, the appellant stated that he was occasionally exposed to loud noises from small weapons fire.  He also said that he was exposed to louder weapons fire but he was not specific as to why he would have suffered from such exposure.  The appellant further averred that it was this exposure to loud noises that has caused his current hearing loss.  Additionally, the appellant was given notice that the VA would help the appellant obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of the claim.  It seems clear that the VA has given the appellant every opportunity to express the appellant's opinion with respect to the issue now before the Board and the VA has obtained all known, available documents that would substantiate the appellant's assertions. 

In March 2006, the United States Court of Appeals for Veterans Claims, hereinafter the Court, issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present appeal, the appellant has been provided with Dingess-type notice by the VA (the RO and the AMC).  Because this notice has been provided, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). 

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence which was needed to establish the claim, and since VA has obtained all relevant evidence.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved. 

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review. Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2011), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307 (2011)) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United Court of the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

In addition, disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  The Court has held that when aggravation of an appellant's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995). 

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

As reported, the appellant has claimed that he now suffers from bilateral hearing loss and that such a condition is the result of or was caused by the loud noises he experienced while he was on active duty.  For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385. . . .  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes. 

See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In other words, when audiometric test results at a service member's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, supra.  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)). 

The record shows that when the appellant entered onto active duty, his hearing was measured and produced the following results (in pure tone thresholds, in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
60
LEFT
20
10
15
25
20

Another examination was performed within a week of the above testing.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
55
LEFT
5
5
10
20
20

See Standard Form 88, Report of Medical Examination, January 18, 1991, and January 22, 1991.  

In August 1992, additional medical testing in service was accomplished.  From a Consultation Sheet completed in August 1992, it was noted that there was indeed significant hearing loss in the right ear.  However, it was reported that prior to enlisting, the appellant worked in a factory and in service, he has been working around airplanes.  Audiometric examination results from this time indicated that the appellant had mild to moderate sensorineural hearing loss in the left ear and mild to moderately severe sensorineural hearing loss in the right ear.  The actual results, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
40
60
LEFT
5
5
30
15
15

The appellant was diagnosed as having bilateral hearing loss and was given a limited duty profile because of the hearing loss.  The Board would note that none of the medical professionals who reviewed the appellant's claim suggested or insinuated that the hearing loss that the appellant had when he entered onto active duty was made worse or aggravated by his military service.  

The vast amount of records indicates that the appellant's hearing loss was noted after he left the service.  For instance, a letter from Doctor N. Borrero, dated July 1998, reads that Dr. Borrero began treating the appellant for multiple conditions in December 1995.  At that time, it was noted that the appellant had a 20 percent hearing loss.  Dr. Borrero did not provide any type of analysis with respect to the cause of the hearing loss.  The doctor also did not hypothesize whether the hearing loss was aggravated by the appellant's military service or any incident therein.  

A private hearing examination of April 1996 showed that the appellant did suffer from bilateral hearing loss.  A note from the appellant suggested that based upon the hearing loss shown on examination, hearing devices were prescribed for the appellant.  Nevertheless, the hearing examination did not provide any type of opinion as to the cause of the hearing loss.  

In conjunction with this claim, the appellant underwent a VA audiological examination in June 2009, the results of which have been included in the claims folder for review.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
60
65
LEFT
15
15
15
45
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 94 percent in the left ear.  While the appellant was again diagnosed as suffering from bilateral hearing loss, said hearing loss was not etiologically linked to the appellant's service.  More specifically, the examiner provided the following analysis, after reviewing all of the appellant's medical records and statements contained in the claims folder:

Review of C-file review revealed pre existing hearing HFHL (high frequency hearing loss) at entrance exam and HFHL at separate exam with no significant changes noted as compared to enlistment thresholds.  Patient also denied dizziness and tinnitus at separation ENT evaluation.  It is the opinion of this examiner that it is less likely as not that current bilateral hearing loss underwent a permanent increase in severity of the underlying disability during the Veteran's active duty service as hearing thresholds did not change at discharge evaluation compared to enlistment.  

The service treatment records establish that the appellant entered onto active duty with some hearing loss in both ears.  Those same treatment records show that when he ended his enlistment, after approximately twenty months, he still had hearing loss but it had not become more severe.  Moreover, there are no records contained in the claims folder suggesting that in the year following his discharge (October 1992 to October 1993) that the appellant sought treatment for hearing loss in either ear.  As such, there is no objective evidence that the appellant manifested hearing loss disability, as defined for VA purposes, within one year following service separation or that his pre-existing service hearing loss had been aggravated by service.  

The only evidence favorable to the appellant's contention that his hearing loss became more severe while in service is the evidence provided by him.  The Board assumes, for purposes of this decision, that the appellant is competent to state that he experienced a decrease in his hearing acuity.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must determine the credibility of the service member's lay statement that he experienced this decrease intermittently in service and thereafter. 

The Board finds his statements that he began experiencing additional problems with his hearing while in service or immediately thereafter inconsistent with the medical evidence of record.  The service medical evidence specifically shows that the appellant entered onto active duty with some hearing loss.  Testing in service reveals that the pre-existing service disability did not become more disabling or worse.  The Board finds that his statements inconsistent with actual medical records showing no aggravation of his pre-existing service hearing loss.  

The Board finds the appellant's assertions concerning when he began experiencing hearing loss inaccurate.  His contentions that he had hearing loss chronically and continuously during and following service inconsistent with the medical evidence of record.  As such, the Board concludes that the appellant's statements are not credible. 

The appellant is certainly competent to state what he experienced, such as experiencing hearing loss.  Jandreau v. Nicholson.  However, the Board is not required to accept as competent the appellant's assertions as to the etiology of the noted hearing loss.  In this case, the Board finds that the appellant's reports that he experienced hearing are less than credible.  The Board further points out that in support of his claim the appellant has not proffered any private medical opinions that would corroborate the appellant's assertions. 

The Board acknowledges that a VA examiner has hypothesized that the appellant's diagnosed bilateral hearing loss was not caused by inservice noise exposure or that the hearing loss became more disabling while in service.  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there is only the one medical opinion concerning the assertions made by the appellant and that opinion was provided by a VA audiologist in June 2009.  Again, the Board notes that the appellant has not submitted any medical evidence that would be considered a contrary opinion concerning the etiology of the appellant's bilateral hearing loss.  Per the report, the examiner has reviewed the complete claims folder including the statements provided by the service member.  In providing her opinion, the audiologist was not equivocal, vague, or ambiguous with her opinion that the appellant's military service did not lead to the development of his current bilateral hearing loss.  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above. 

Accordingly, the Board attaches the most significant probative value to the VA opinion as it appears to be well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

With respect to the appellant's claim, the only other opinion addressing whether there is a link between the appellant's service and his current hearing loss is that of the appellant and endorsed by the accredited representative.  Yet, merely the claim has been made that the current hearing loss of both ears is somehow related to the appellant's military service and the acoustic noise trauma that the appellant endured while he was on active duty.  The appellant has also insinuated that somehow his pre-existing service disability was aggravated by the acoustic noise trauma that the appellant endured.  Yet, in both instances, there has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the appellant's conclusions.  The Board finds that the generalized statements provided by the appellant are too general in nature to provide, alone, the necessary evidence to show that the appellant now has a diagnosed condition that resulted from his military service or that was aggravated by his military service.  See Sacks v. West, 11 Vet. App. 314, 316-17  (1998). 

The Board would further address the statements made by the appellant.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board does not doubt the credibility of the appellant in reporting that he now suffers from bilateral hearing loss that was a pre-existing service disability that was aggravated by service or that, in general was caused by or the result of his military service.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the claimed disorder.  See Barr. Thus, the lay assertions are not competent or sufficient. 

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, competent and probative medical evidence that relates the appellant's current bilateral hearing loss with the appellant's military service has not been presented.  Moreover, competent and probative evidence that somehow affirms the appellant's contentions that his pre-existing service hearing loss disability was aggravated or made worse by his military service has not been submitted.  Therefore, after reviewing the appellant's claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported disability in question is etiologically related to his military service or any incident therein or became more disabling while he was on active duty.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim. 

II.  Nonservice-Connected Pension Benefits

The record shows that in a rating action issued in August 1997, the RO found that the appellant was unable to secure and follow a substantially gainful occupation due to a disability that was not service-connected.  As such, the RO awarded a nonservice-connected pension, effective October 30, 1995, with a payment date of November 1, 1995.  The appellant continued to receive a nonservice-connected pension until September 2005.  At that time, the RO sent a letter to the appellant informing him that the RO was proposing to terminate his nonservice-connected pension because he did not meet the statutory-required minimum active duty service requirements needed for eligibility for nonservice-connected pensions.  

The RO reviewed the appellant's claim, and then in July 2007, the RO sent the appellant a letter informing him that it still planned on severing his benefits.  At that time, the RO notified the appellant the following:

Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the previous decision was fatally flawed at the time it was made.  A determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior decision.  Once a determination is made that there was a clear and unmistakable error in a prior decision that would change the outcome, then that decision must be revised to confirm to what the decision should have been.  In this case, entitlement to nonservice-connected pension is terminated because the previous decision granting this benefit was a clear and unmistakable error.  

An Administrative Decision issued at the same time noted that the appellant served on active duty from February 12, 1991, to October 26, 1992.  This period of duty was less than 24 months of active duty.  The Administrative Decision further noted that in order to be eligible for a nonservice-connected pension for persons who entered onto active duty after September 7, 1980, a person needed to have 24 months of continuous active duty service.  Since the appellant did not have 24 months of continuous service, and since, at the time in which the nonservice-connected pension was awarded, the appellant did not have a recognized service-connected disability, the RO had no choice but to sever the award in accordance with 38 C.F.R. § 3.12a.  

The proposal to terminate was subsequently formally enacted and the appellant was notified of that action.  He then submitted a notice of disagreement in response to the termination.  Per the claims folder, in essence, the appellant has argued that it was unfair to terminate his nonservice-connected pension.  He has intimated that his early administrative discharge from service should not be held against him and that the pension should be restored.  Moreover, he has suggested that the nonservice-connected pension was awarded to him in accordance with the laws and regulations that were in effect in the middle 1990s, and that terminating those benefits was contrary to those laws and regulations.  

Since the appellant's claim is being denied as a matter of law, the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the respective claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004). 

The law authorizes the payment of a nonservice-connected disability pension to a wartime veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a veteran:  

(1) served in the active military, naval or air service for ninety (90) days or more during a period of war; 
(2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and 
(3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23. 

See 38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) (2011). 

As to the requirement of wartime service, a veteran meets the service requirements of this section if he or she served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  With exceptions not here applicable, VA currently recognizes the following as periods of war:  January 1, 1817, through December 31, 1898, inclusive; April 21, 1898, through July 4, 1902, inclusive; April 6, 1917, through November 11, 1918, inclusive; December 7, 1941, through December 31, 1946, inclusive; June 27, 1950, through January 31, 1955, inclusive; August 5, 1964, through May 7, 1975, inclusive; and August 2, 1990, through a date to be prescribed by Presidential proclamation law.  See 38 C.F.R. § 3.2. 

Under the applicable law, a "veteran" is an individual who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); see also Harris v. West, 13 Vet. App. 509 (2000). 

The term "active military, naval, or air service" includes active duty (AD) and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101(22), 101(24), 1110, 1131; 38 C.F.R. §§ 3.6(a), 3.303(a); see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc), rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Brooks v. Brown, 5 Vet. App. 484 (1994).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1). 

In this case, there is another requirement for the appellant to be eligible for pension benefits.  A person who originally enlists (enlisted person only) in a regular component of the Armed Forces after September 7, 1980, and any other person (officer as well as enlisted) who enters on active duty after October 16, 1981, and who has not previously completed a continuous period of active duty of at least 24 months or been discharged, or released from active duty under 10 U.S.C. § 1171 (an "early out"), who does not complete a minimum period of active duty is not eligible for any benefit under Title 38, United States Code or under any law administered by VA based on that period of service.  38 C.F.R. § 3.12a.  The term minimum period of active duty means, for the purposes of this section, the shorter of the following periods:  (1) twenty-four months of continuous active duty, non-duty periods that are excludable in determining VA benefit entitlement (e.g., see 38 C.F.R. § 3.15) are not considered as a break in service for continuity purposes but are to subtracted from total time served; (2) the full period for which a person was called or ordered to active duty.  38 C.F.R. § 3.12a (a). 

The minimum period of active duty requirement does not apply:  

(1) to a person who is discharged or released under 10 U.S.C. §§ 1171 or 1173 (early out or hardship discharge); 
(2) to a person discharged or released from active duty for a disability adjudged service connected without presumptive provisions of law, or who at the time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (3) to a person with a compensable service-connected disability; 
(4) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; and (5) to benefits under chapter 19 of title 38, United States Code. 

See 38 C.F.R. § 3.12a (d). 

The threshold issue to initially address in a pension case is whether the appellant has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if he does not have the requisite wartime service, there is no need to proceed further or address any other issue. 

The appellant's DD Form 214 shows he served on active duty from February 12, 1991, to October 26, 1992, when he was discharged with "under honorable conditions" service, with a total service of one year, eight months, and fourteen days of active duty.  It is noted that the reason for the appellant's discharge was for "unsatisfactory performance".  Therefore, the appellant served during the wartime period of the Persian Gulf War for more than 90 days, establishing the basic criteria for wartime service.  38 C.F.R. § 3.3. 

Nonetheless, additional provisions apply to establish the minimum service needed for nonservice-connected pension benefits.  As noted, the appellant's service is also covered by the provisions of 38 C.F.R. § 3.12a.  Concerning this, the appellant did not serve the minimum period of active duty nor did he complete his term of active duty.  38 C.F.R. § 3.12a.  By his own admission and confirmed by his DD Form 214, he served from February 1991 to October 1992, which is clearly less than 24 months of continuous active duty.  Id.  It is worth mentioning that his DD Form 214 shows that he had no prior active or inactive service, thus precluding the possibility that he met the latter requirement through another period of active duty service.  Rather, his DD Form 214 reflects that he received a general discharge in October 1992, that he was discharged because of unsatisfactory performance, and he was discharged pursuant to separation authority, Army Regulation AR 635-200, Para 13.  Also, the reentry code of RE-3 that is listed on the DD Form 214 indicates the appellant is ineligible for reentry/reenlistment for military service, absent a waiver by the military.  Therefore, from all objective indications, the appellant did not complete his full term of service. 

In addition, although 38 C.F.R. § 3.12a(d) sets forth several exceptions to the requirement for a minimum period of active duty, the appellant fails to establish that any of these apply.  Here, the appellant was not discharged or released under 10 U.S.C. §§ 1171 or 1173 (early out or hardship discharge).  He was not discharged for a disability adjudged service-connected without presumptive provisions of law.  At the time of discharge, he did not have a service-connected disability.  While he now is service-connected for a psychiatric disorder, the effective date of that award has been determined to be September 19, 2000 - nearly eight years after he was discharged from service and nearly five years after the nonservice-connected pension was originally awarded.  Lastly, he is not covered by any other exception listed in 38 C.F.R. § 3.12a(d). 

The Board is sympathetic to the appellant's arguments but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Accordingly, since the appellant did not satisfy the threshold minimum active duty service requirements at the time in which he originally requested a nonservice-connected pension, and because he was not in receipt of service-connected benefits for any type of disorder when he was discharged or when he applied for benefits, the appellant was not entitled to benefits when they were erroneously awarded to him.  While said benefits were originally awarded to the appellant, that action was clearly erroneous, and restoration of those benefits would be clearly and unmistakably erroneous and not allowed by law.  Hence, his claim for non-service-connected pension benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Severance of entitlement to nonservice-connected disability pension base on clear and unmistakable error was warranted and proper, and entitlement to restoration of such benefits is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


